



Exhibit 10.20
HYATT HOTELS CORPORATION
Restricted Stock Unit Award
The following sets forth the terms of your Hyatt Hotels Corporation Restricted
Stock Unit (“RSU”) Award.
RSU AWARD:
RSUs Grant Identifier:
[INSERT GRANT IDENTIFIER]



VESTING SCHEDULE:
Grant Date:
[INSERT DRAFT DATE]
Vesting Schedule and Payment Date:
Subject to acceleration in certain circumstances, the RSUs vest on the following
dates (each, a “Payment Date”), subject to your continued Service with the
Company through the applicable vesting date:
25% of the RSUs on [INSERT DATE]
25% of the RSUs on [INSERT DATE]
25% of the RSUs on [INSERT DATE]
25% of the RSUs on [INSERT DATE]


Vested RSUs shall be settled and delivered on or within 30 days after each
Payment Date listed above.



The Restricted Stock Unit Award that is described and made pursuant to this
Restricted Stock Unit Award (this “Award”) is issued under the Third Amended and
Restated Hyatt Hotels Corporation Long-Term Incentive Plan (as amended from time
to time, the “Plan”). By electronically acknowledging and accepting this Award
within 30 days after the date of the electronic mail notification to you of the
grant of this Award (the “Electronic Notification Date”), you agree to be bound
by the terms and conditions herein, the Plan and all conditions established by
the Company in connection with awards issued under the Plan. In order to vest in
the Award you must accept this Award within 30 days of the Electronic
Notification Date. If you fail to accept this Award within 30 days of the
Electronic Notification the Award will be cancelled and forfeited.


The following terms and conditions apply to the RSUs granted pursuant to this
Award.
Company; Defined Terms:
Except as the context may otherwise require, references to the “Company” shall
be deemed to include its subsidiaries and affiliates.
To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.
Type of Award:
Restricted Stock Units, or RSUs.
Each RSU entitles the Participant to receive one share of Common Stock at
settlement, as described below.






--------------------------------------------------------------------------------





Vesting:
The RSUs vest according to the schedule set forth above. RSUs will vest on such
dates only if the Participant remains in continuous Service (as defined below)
with the Company from the Grant Date through such vesting date. “Service” for
purposes of this Award shall mean employment as an Employee, or service to the
Company as a Director or Consultant.
Except as provided below, all unvested RSUs will be forfeited upon Termination
of Service. Once vested, RSUs will become payable and settled by delivery of
shares of Common Stock, as provided below.
Vesting of the RSUs will continue or accelerate in the following circumstances:
In the event of the Participant’s death or Disability (as defined below), all
RSUs will vest in full and will be settled and delivered to the Participant or
his or her designated beneficiary on or within 30 days after the date of such
death or Disability. For this purpose “Disability” shall mean either (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (ii) the Participant is by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under the
Company’s long-term disability plan, or (iii) the Participant is determined to
be totally disabled by the Social Security Administration.
In the event of a Change in Control, vesting of the RSUs will accelerate and the
RSUs will become payable to the extent provided in Section 12.2 of the Plan.
In the event of Retirement (as defined in the Retirement Policy Regarding Equity
Vesting adopted by Hyatt Hotels Corporation (the “Retirement Policy”)), the RSUs
will vest according to the Retirement Policy, but will be delivered on or within
30 days after each Payment Date listed above.
As described below, vested and unvested RSUs are subject to cancellation and
forfeiture in the event the Participant engages in certain “detrimental conduct”
(as defined below).
Settlement and Payment of RSUs:
Except as otherwise provided upon Change in Control, death or Disability, RSUs
shall be settled and shares of Common Stock delivered on or within 30 days after
the Payment Date(s) listed above.
 
Settlement will be accomplished through the issuance of shares of Common Stock
to the Participant equal to the number of RSUs to be settled and paid. The
issuance of shares will be subject to tax withholding, as provided below.






--------------------------------------------------------------------------------





Dividend Equivalent Rights:
Each RSU granted hereunder is hereby granted in tandem with a corresponding
Dividend Equivalent right that shall, while it remains outstanding, and to the
extent that dividends are paid on Common Stock and subject to the terms set
forth below, entitle the Participant to a cash payment in the amount of any such
dividend(s) paid by the Company in respect of a share of Common Stock. The
Dividend Equivalent right shall remain outstanding from the Grant Date through
the earlier to occur of (a) the termination or forfeiture for any reason of the
RSU to which such Dividend Equivalent right corresponds, or (b) the delivery to
the Participant of the share of Common Stock (or other payment) in respect of
the RSU to which such Dividend Equivalent right corresponds (in any case, the
“RSU Termination Date”). Each Dividend Equivalent right will entitle the
Participant to a cash payment in the amount of any dividend(s) paid by the
Company in respect of a share of Common Stock to the extent that such
dividend(s) are declared and have ex dividend date(s), in each case, that occur
on or after the applicable Grant Date and on or prior to the applicable RSU
Termination Date, payable upon the Payment Date in respect of the RSU to which
such Dividend Equivalent right corresponds; provided, that with respect to any
dividends meeting such criteria that are paid after the RSU Termination Date,
the applicable Dividend Equivalent payment will be made if and when the Company
pays the underlying dividend (but in no event later than March 15th of the year
following the year in which the applicable ex dividend date occurs). For the
avoidance of doubt, (i) if a RSU does not ultimately vest hereunder, no Dividend
Equivalent payments shall be made with respect to such unvested RSU, and (ii) in
no event shall a Dividend Equivalent payment be made that would result in the
Participant receiving both the Dividend Equivalent payment (in respect of a
dividend) and the actual dividend with respect to the same RSU and corresponding
share of Common Stock. Dividend Equivalent rights and any amounts that may
become distributable in respect thereof shall be treated separately from the
RSUs and the rights arising in connection therewith for purposes of the
designation of time and form of payments required by Section 409A of the Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, “Section 409A”).
Tax Withholding:
Unless paid in cash by the Participant at the time of settlement, the Company
will deduct or withhold from shares issuable upon settlement of the RSU a number
of shares of Common Stock having a Share Value equal to the amount sufficient to
satisfy the statutory federal, state, foreign and local taxes and any
employment, disability, social welfare or other legally required withholdings
(subject to any applicable limitation(s) in the Plan). Notwithstanding anything
to the contrary herein, if the tax obligation arises during period in which the
Participant is prohibited from trading under any policy of the Company or by
reason of the Securities Exchange Act of 1934, then the tax withholding
obligation shall automatically be satisfied by the Company withholding shares of
Common Stock.
The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.
Transferability of RSUs:
RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, provided that in the event of the Participant’s death, shares
deliverable or amounts payable with respect to the RSUs shall be delivered or
paid, as applicable, to the Participant’s designated beneficiary. The
Administrator will advise Participants with respect to the procedures for naming
and changing designated beneficiaries.






--------------------------------------------------------------------------------





Data Privacy:  
By acceptance of this Award, the Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described below and
in accordance with the Hyatt Privacy Policy for Employees. The Company, its
affiliates and the Participant’s employer hold certain personal information,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title, and any equity compensation grants or Common
Stock awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Participant to a third party with
whom the Participant may have elected to have payment made pursuant to the Plan.
The Participant may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect the Participant’s ability to
participate in the Plan and receive the benefits intended by this Award.
No Impact on Other Rights:
Participation in the Plan is voluntary. The value of the RSUs is an
extraordinary item of compensation outside the scope of Participant’s normal
employment and compensation rights, if any. As such, the RSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided in the plans or agreements governing such compensation. The
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of RSUs under the
Plan is a one-time benefit and does not create any contractual or other right to
receive any other grant of RSUs or other awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of the grant, the form of award, number of shares
of Common Stock subject to an award, vesting, and exercise provisions, as
relevant.
Restrictive Covenants:
As a condition of this RSU Award, Participant agrees to execute and deliver the
Non-Competition Agreement and to the extent Participant has not done so already,
Participant agrees to execute and deliver the (i) Non-Solicitation &
Non-Disparagement Agreement (ii) Confidentiality Agreement, and (iii) Invention
Assignment Agreement in form and substance acceptable to the Company, and
Participant agrees to be bound by the terms of those agreements.






--------------------------------------------------------------------------------





Effect of Detrimental Conduct:
In the event the Participant engages in “detrimental conduct” (as defined
below), the Participant shall forfeit all unvested and/or vested awards which
have not been exercised or otherwise settled under the Plan and all such awards
shall be null and void as of the date such detrimental conduct first occurs.
Definition of Detrimental Conduct.  The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the performance of
Participant’s duties and responsibilities to the Company; (3) willful violation
of a material Company policy, including, without limitation, any policy relating
to confidentiality, honesty, integrity and/or workplace behavior, which
violation has resulted or may reasonably be expected to result in harm to the
Company, its stockholders, directors, officers, employees or customers;
(4) improper internal or external disclosure or use of confidential information
or material concerning the Company or any of its stockholders, directors,
officers, or employees which use or disclosure has resulted or may reasonably be
expected to result in harm to the Company; (5) publicly disparaging the Company
or any of its stockholders, directors, officers or employees; and/or (6) willful
violation of any material agreements with the Company entered into by the
Participant in connection with or pursuant to the Plan.
Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.
409A:
This Award is intended to comply with Section 409A or an available exemption
therefrom. However, notwithstanding any other provision of the Plan or this
Award, if at any time the Administrator determines that the RSUs and/or Dividend
Equivalents (or any portion thereof) may not be compliant with or exempt from
Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify or to be responsible for
damages to the Participant or any other person for failure to do so) to adopt
such amendments to the Plan or this Award, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to provide for the RSUs and/or Dividend Equivalents to
either be exempt from the application of Section 409A or comply with the
requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Company to adopt any such amendment or
take any other action.
Notwithstanding anything herein to the contrary, no payment hereunder shall be
made to the Participant during the six (6)-month period following the
Participant’s “separation from service” (within the meaning of Section 409A) to
the extent that the Company determines that paying such amounts at the time set
forth herein would be a prohibited distribution under Section 409A(a)(2)(B)(i).
If the payment of any such amounts is delayed as a result of the previous
sentence, then within thirty (30) days following the end of such six (6)-month
period (or, if earlier, the Participant’s death), the Company shall pay the
Participant the cumulative amounts that would have otherwise been payable to the
Participant during such period, without interest.



PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RSUs AWARDED PURSUANT TO THIS
AGREEMENT MAY BE EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THIS AWARD) AND BY
COMPLIANCE WITH PARTICIPANT’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR
IN THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION





--------------------------------------------------------------------------------





OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S EMPLOYMENT
AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.







